Citation Nr: 0720273	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-10 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative arthrosis of the cervical spine with narrowing 
at C5-6 and C6-7 levels.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine.

3.  Entitlement to a rating in excess of 10 percent for post-
arthroscopic surgery with degenerative joint disease, left 
knee.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, right knee.

5.  Entitlement to service connection for a hearing loss 
disability.

6.  Entitlement to service connection for a left varicocele.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran retired from active duty in September 2003 with 
over 26 years of service. 

This matter is on appeal from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which among other things, granted service connection for 
cervical and lumbar spine disabilities (10 percent each), and 
bilateral knee disabilities (noncompensable).  The veteran 
disagreed with the ratings.  Because the veteran appealed the 
RO's determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found -a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

In March 2006, the RO increased the bilateral knee 
evaluations to 10 percent, effective for the entire time on 
appeal.  The United States Court of Appeals for Veterans 
Claims (the Veterans Claims Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as the veteran has not withdrawn 
the appeal, the issue of an evaluation above the current 10 
percent remains in appellate status. 

The veteran testified before the undersigned Veterans Law 
Judge in August 2006.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disorder 
is productive of not more than slight impairment with 
limitation of motion, no ankylosis, no neurological 
involvement or other neurological component objectively 
shown, or evidence of additional limitation from 
incoordination, excess fatigability, pain, weakness or 
repetitive use.  Bedrest has not been prescribed.

2.  The veteran's service-connected low back disorder is 
productive of not more than slight impairment with limitation 
of motion, no ankylosis, no sciatic nerve involvement or 
other neurological component objectively shown, or evidence 
of additional limitation from incoordination, excess 
fatigability, pain, weakness or repetitive use.  Bedrest has 
not been prescribed.

3.  The veteran's left knee disability is manifested by 
subjective complaints of pain, popping, grinding, and 
swelling; objective findings include limitation of motion, 
degenerative joint disease, but no joint instability.  
Moderate subluxation or lateral instability have not been 
shown.

4.  The veteran's right knee disability is manifested by 
subjective complaints of pain, popping, grinding, and 
swelling, but less so than on the left; objective findings 
include limitation of motion, but no joint instability.  
Moderate subluxation or lateral instability have not been 
shown.

5.  In August 2006 correspondence, prior to the promulgation 
of a decision, the veteran requested a withdrawal of the 
issue of entitlement to service connection for a hearing loss 
disability.

6.  A left varicocele is not currently shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative arthrosis of the cervical spine with narrowing 
at C5-6 and C6-7 levels have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5237, 5242, 5243 (2006).

2.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5237, 5242, 5243 (2006).

3.  The criteria for a rating in excess of 10 percent for 
post-arthroscopic surgery with degenerative joint disease, 
left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5257 (2006).

4.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, DCs 5003, 5010, 5257 (2006).

5.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for a hearing loss disability have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2006) (as amended). 

6.  A left varicocele was not incurred in or aggravated by 
service; a left varicocele is not shown.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

The Board notes that the applicable rating criteria for 
intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, were 
revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  As the veteran filed his claim in 
October 2003, the amended regulations only are for 
application.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 (2006) ("functional loss due to 
pain is to be rated at the same level as the functional loss 
when flexion is impeded"); see Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1993).  A VA General Counsel opinion has 
also held that DC 5293, intervertebral disc syndrome, 
involved loss of range of motion and that consideration of 38 
C.F.R. §§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-
97.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board noted that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

I.  Entitlement to a Rating in Excess of 10 Percent for 
Degenerative Arthrosis of the Cervical Spine with Narrowing 
at C5-6 and C6-7 Levels

In order for the veteran to receive a rating higher than 10 
percent for his cervical spine disability, the evidence must 
show any of the following:

*	with forward flexion of the cervical 
spine greater than 15 degrees but 
not greater than 30 degrees;
*	combined range of motion of the 
cervical spine not greater than 170 
degrees;
*	muscle spasm or guarding severe 
enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis;
*	separately rating associated 
objective neurological 
abnormalities under Note (1);
*	with intervertebral disc syndrome 
with incapacitating episodes having 
a total duration of at least 2 
weeks but less than 4 weeks during 
the past 12 months; or 
*	with intervertebral disc syndrome 
by combining separate evaluations 
for chronic orthopedic and 
neurological manifestations.

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

At the hearing before the Board, the veteran testified that 
he had difficulty rotating his neck and used his shoulders 
more to look around.  He denied having any current treatment 
for his neck but used anti-inflammatory medication for pain.  
He acknowledged that neck problems only occasionally 
prevented him from his daily activities, and estimated the 
impact as one to three times per month.  He reflected that it 
had little impact on his employment.  The Board has carefully 
reviewed the evidence but finds that his disability does not 
warrant a higher rating at this time. 

First, limitation of motion sufficient to support a higher 
rating has not been shown.  The most recent VA examination 
dated in February 2006 reflected cervical flexion to 40 
degrees (45 degrees is anatomically normal).  The December 
2003 examination showed forward flexion to 45 degrees.  As 
forward flexion is greater than 30 degrees, a higher rating 
is not warranted.

Furthermore, there is no objective or subjective evidence of 
the functional equivalent of limitation of flexion between 15 
and 30 degrees.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Although the veteran has reported competent evidence 
of pain, he has not established how that pain functionally 
limits him to a specific degree.  

Next, the combined range of motion of the cervical spine is 
greater than 170 degrees.  Specifically, the combined range 
of motion based on the February 2006 VA examination lacks 
only 25 degrees of normal: 40 (flexion) + 45 (maximum allowed 
for extension - actual was 50 degrees) + 45 (left flexion) + 
40 (right flexion) + 70 (left rotation) + 75 (right rotation) 
= 315 degrees (340 degrees is normal).

Even considering the additional functional impairment 
identified by the examiner as due to pain, which was 5 
degrees of flexion, left lateral rotation, and right lateral 
flexion, this additional 15 degrees of impairment (for a 
total of 300 degrees) is not sufficient to warrant a higher 
rating.

In addition, this finding is consistent with the December 
2003 VA examination, which showed 45 (flexion) + 45 
(extension) + 30 + 30 (right and left flexion) + 80 (left 
rotation) + 70 (left rotation) = 300 degrees.  Therefore, 
there is no basis for a higher rating under the combined 
range of motion provisions.

Next, a higher rating is not warranted for muscle spasm or an 
abnormal gait or spinal contour.  Specifically, in the 
December 2003 VA examination, the veteran denied no symptoms 
associated with his cervical spine disability.  He denied 
stiffness, pain, bilateral upper extremity paresthesias, 
paresis, paralysis, fatigability, lack of endurance, or 
incoordination.  

Physical examination showed no abnormal bony protuberances.  
The final diagnosis was self-limited musculoskeletal strains 
and rule/out concurrent degenerative arthritic disease.  An 
X-ray reflected minimal narrowing of C5-6 and C6-7 disc 
spaces with incipient marginal spurring consistent with 
degenerative arthrosis. 

In the February 2006 VA examination, the examiner 
specifically related that there was no muscle spasm.  As no 
muscle spasm or abnormal gait or spinal contour is shown, 
there is no basis for a higher rating.

Next, as provided in Note (1) of the regulations, the Board 
is directed to evaluate any associated objective neurological 
abnormalities under an appropriate diagnostic code.  As noted 
above, the veteran related no cervical spine complaints in 
the December 2003 VA examination, including paresthesia or 
paresis.  Similarly, in the February 2006 VA examination, he 
denied upper extremity radiating symptoms.  At that time, he 
denied current treatment, no flare-ups, and stated that his 
work and activities were not affected by his disability.  
Because no objective neurological abnormalities have been 
identified, there is no basis for a higher rating under this 
criteria.

Further, the evidence does not support a higher rating based 
on intervertebral disc syndrome.  At the time of the February 
2006 VA examination, the diagnoses included degenerative disc 
disease of the cervical spine.  However, there were no muscle 
spasms, reflexes were 1-2+/4, muscle testing was 5/5, and 
sensory light touch of the upper extremities was normal.

The evidence does not show that the veteran has ever required 
bedrest prescribed by a physician for a period of acute signs 
and symptoms due to intervertebral disc syndrome of the 
cervical spine.  Therefore, a higher rating is not warranted 
for incapacitating episodes as defined by the regulations.  

Next, considering separate evaluations for chronic 
orthopedic and neurological manifestations, the Board finds 
that a higher rating is not warranted.  As noted above, the 
veteran has denied neurological symptomatology and physical 
examinations have not reported any.  Moreover, the veteran's 
orthopedic evaluation warrants no more than a 10 percent 
evaluation.  Therefore, there is no basis on which combining 
the veteran's orthopedic and neurological manifestations 
would result in a higher rating and the appeal for a higher 
rating is denied.

II.  Entitlement to a Rating in Excess of 10 Percent for 
Degenerative Disc Disease of the Lumbar Spine

In order for the veteran to receive a rating higher than 10 
percent for his lumbar spine disability, the evidence must 
show any of the following:

*	with forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 
degrees;
*	combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees;
*	muscle spasm or guarding severe 
enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis;
*	separately rating associated 
objective neurological 
abnormalities under Note (1);
*	with intervertebral disc syndrome 
with incapacitating episodes having 
a total duration of at least 2 
weeks but less than 4 weeks during 
the past 12 months; or 
*	with intervertebral disc syndrome 
by combining separate evaluations 
for chronic orthopedic and 
neurological manifestations.

At the hearing before the Board, the veteran testified that 
he experienced radiating pain down his back and through his 
left side, into the left buttocks, to the back of his left 
knee nearly constantly, ranging in intensity from 1-1.5 to 4 
or 5 to 10/10.  He denied missing any work due to his back 
but that he may have a flare-up on the weekend with 
activities such as cleaning the house.  He indicated that he 
had numbness in his left thigh from a urethroplasty.  

In this case, it is clear that the veteran suffers from an 
on-going low back disorder that involves pain and discomfort.  
The Board has carefully reviewed the evidence but finds that 
his disability does not warrant a higher rating at this time. 

First, limitation of motion sufficient to support a higher 
rating has not been shown.  The most recent VA examination 
dated in February 2006 reflected flexion to 90 degrees 
(anatomically normal).  The December 2003 examination showed 
forward flexion to 70 degrees.  As forward flexion is greater 
than 60 degrees, a higher rating is not warranted.

Furthermore, there is no objective or subjective evidence of 
the functional equivalent of limitation of flexion between 30 
and 60 degrees.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Although the veteran has reported competent evidence 
of pain, he has not established how that pain functionally 
limits him to a specific degree.   In fact, in the most 
recent VA examination, the examiner specifically found that 
there was no change in physical assessment following 
repetitive use.  

Next, the combined range of motion of the thoracolumbar spine 
is greater than 120 degrees.  Specifically, the combined 
range of motion based on the February 2006 VA examination 
lacks only 10 degrees of normal: 90 (flexion) + 20 
(extension) + 30 (maximum allowed for right rotation - actual 
was 40 degrees) + 30 (maximum allowed for left rotation - 
actual was 45 degrees) + 30 + 30 (right and left lateral 
bending) = 230 degrees (240 degrees is normal).

Even considering the additional functional impairment 
identified by the examiner as due to pain, the limitation of 
motion would be 90 (flexion) + 10 (extension) + 20 (right 
lateral bending) + 20 (left lateral bending) + 25 (right 
rotation) + 30 (left bending) = 195 degrees.  Since this 
number is greater than 120, a higher rating is not warranted.

In addition, the findings from the December 2003 VA 
examination, in which the range of motion was more limited, 
do not support a higher rating as shown by a combined range 
of motion of 145 degrees: 70 (flexion) + 15 (extension) + 15 
+ 15 (right and left rotation) + 15 + 15 (right and left 
lateral bending) = 145 degrees.  Therefore, there is no basis 
for a higher rating under the combined range of motion 
provisions.

Next, a higher rating is not warranted for muscle spasm or an 
abnormal gait or spinal contour.  Specifically, the December 
2003 VA examination noted that the paralumbar musculature was 
without any abnormal masses nor muscle spasms.  Similarly, 
the February 2006 VA examination also reported no muscle 
spasms.  In addition, his gait was normal.  As no muscle 
spasm or abnormal gait or spinal contour is shown, there is 
no basis for a higher rating.

Next, as provided in Note (1) of the amended regulations, the 
Board is directed to evaluate any associated objective 
neurological abnormalities under an appropriate diagnostic 
code.  Neuritis, cranial or peripheral, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  38 C.F.R. § 
4.123 (2006).  

The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2006).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2006).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2006).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2006).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

In this case, the veteran has complained of bilateral 
anterolateral thigh paresthesia, which has been related to a 
urological procedure.  In the December 2003 VA examination, 
he denied tingling and/or numbness to the bilateral lower 
extremities, nor of paresis, paralysis, fatigability, lack of 
endurance, or incoordination.  

At the time of the February 2006 VA examination, the veteran 
reported pain radiating to the back of the right lower 
extremity down to the knee without numbness or tingling.  A 
February 2006 nerve conduction and EMG test was normal.  
Physical examination showed deep tendon reflexes as 1+/4, 
strength testing was 5/5, and sensory examination was normal 
except for the above-referenced area of thigh numbness.  

Thus, although the veteran has reported on-going pain, the 
objective evidence indicates no neurological involvement such 
as loss of reflexes, muscle atrophy, or sciatica sensory 
disturbances.   He is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  

However, as lay person, he is not competent to offer opinions 
on medical diagnosis or causation, and the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  Given that there was 
no identified neurological involvement shown on diagnostic 
testing, the Board finds that the veteran does not have 
characteristic symptoms of sciatic neuropathy warranting a 
higher rating.  

Additionally, no other symptoms, such as bowel or bladder 
dysfunction have been reported; thus, there is no other 
potential compensable rating applicable.  For those reasons, 
the Board finds that there is no basis for a rating in excess 
of the current 10 percent for neurological involvement 
attributable to the veteran's low back disability.

Further, the evidence does not support a higher rating based 
on intervertebral disc syndrome.  Interestingly, in the 
February 2006, the examiner twice reflected that degenerative 
disc disease was not shown.  With no evidence of 
intervertebral disc disease, there can be no basis for a 
higher rating under this criteria.

However, the December 2003 VA examination report noted that 
the veteran had been diagnosed with degenerative disc disease 
while on active duty.  The examiner indicated a past history 
of central disc bulges at L3-L4, L4-L5, and L5-S1, as well as 
a herniated nucleus pulpous at L5-S1.  Therefore, the Board 
will consider the relevant intervertebral disc regulations, 
although the most recent VA examination found no evidence of 
disc disease.

At the time of the December 2003 VA examination, the examiner 
noted that the veteran's gait was normal, paralumbar 
musculature was normal, and there were no muscle spasms.  
Motor strength was 5/5, deep tendon reflexes were 2+ in the 
knees, and 1+ in the ankles, and light touch sensation, pain 
sensation, and proprioception were all normal, bilaterally.  
Straight leg raises were positive at 30 degrees.  The final 
diagnosis was lumber spine degenerative arthritic disease 
with bilateral lumbar radiculopathy but no myopathy, 
moderately disabling.

However, the evidence does not show that the veteran has ever 
required bedrest prescribed by a physician for a period of 
acute signs and symptoms due to intervertebral disc syndrome. 
While he has reported on-going back pain, the defining 
criteria for a higher rating is that he must have been 
prescribed bed rest and treatment by a physician.  In light 
of the foregoing, the Board finds that the competent evidence 
of record does not show that the veteran has experienced 
incapacitating episodes as defined by the regulations to 
warrant a 20 percent rating under DC 5243.  

Next, considering separate evaluations for chronic 
orthopedic and neurological manifestations, the Board finds 
that a higher rating is not warranted.  As noted above, the 
evidence does not show radiculopathy so the veteran's 
neurological manifestations would warrant no more than a 10 
percent rating.  Moreover, the veteran's orthopedic 
evaluation warrants no more than a noncompensable evaluation 
based on his essentially normal limitation of motion.  
Therefore, there is no basis on which combining the veteran's 
orthopedic and neurological manifestations would result in a 
higher rating and the appeal for a higher rating is denied.



III.  Entitlement to a Rating in Excess of 10 Percent for 
Post-Arthroscopic Surgery with Degenerative Joint Disease, 
Left Knee, and to a Rating in Excess of 10 Percent for 
Degenerative Joint Disease, Right Knee

At the August 2006 hearing before the Board, the veteran 
testified that he had surgery on his left knee in September 
2005 after it gave out at work.  He indicated that he was 
still having his left knee evaluated but thought that it was 
about as good at it was going to get.  He indicated that he 
received concessions at his job because of his knee 
disabilities.  He had taken 4 sick days at the time of 
surgery and three additional days since.  

Upon further questioning, the veteran indicated that both 
knees swelled, left more than right, and that pain increased 
with activity level.  He saw his private doctor every three 
months for follow-up and had last seen him in June 2006.  He 
received no VA care for his knees.  He reflected that he was 
cautious of the things he did at home and used a brace for 
certain activities such as mowing the lawn.

As the analysis for the right and left knee claims is based 
on the same laws and regulations, they will be discussed 
together.  In February 2004, the RO granted service 
connection for right and left knee disabilities and assigned 
noncompensable evaluations.  The veteran disagreed.  
Ultimately, the RO granted 10 percent ratings to each knee 
for the entire time on appeal.  

In addition to the laws and regulations regarding increased 
ratings outlined above, VA General Counsel has held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-
97.  The General Counsel stated that when a knee disorder was 
already rated under DC 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under DC 5260 or 5261 in order to obtain 
a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  

Turning first to a knee impairment under DC 5257, the 
regulations provide that in order to warrant a higher rating 
the evidence must show "moderate" recurrent subluxation or 
lateral instability.  After a review of the claims file, the 
Board finds that higher ratings are not warranted at this 
time.

Specifically, in a December 2003 VA examination, the veteran 
complained of constant and daily dull pain of 5/10, worsening 
with prolonged standing or walking greater than 50 yards.  He 
denied locking, instability, paresthesias, paresis, 
paralysis, swelling, heat, redness, fatigability, lack of 
endurance, or incoordination.  He reported a grinding 
sensation on range of motion, bilaterally.

Physical examination revealed that the veteran walked in a 
fully erect posture not favoring any extremities.  The 
bilateral knees showed no effusions, erythema, induration, 
streaking, or increase in skin warmth on palpation.  Range of 
motion was flexion to 140 degrees (anatomically normal) and 
extension was full at 0 degrees (anatomically normal), 
without discomfort.  All ligamentous structures were stable, 
McMurray's test was negative, and there was a moderate degree 
of crepitation on both active and passive range of motion.

The final diagnosis was bilateral knee patellofemoral pain 
syndrome, but without any range of motion limitations.  The 
examiner related that the veteran was neurovascularly intact, 
had full motor strength to the bilateral lower extremities 
and coordination.  The examiner noted that a contributor to 
the veteran's bilateral knee discomfort was a bilateral pes 
cavus deformity.

Based on the evidence above, the Board notes that the veteran 
complained of knee pain and grinding, and difficulty standing 
and walking for prolonged periods.  While he is competent to 
report his symptoms and his statements are accepted as to his 
symptoms, the objective evidence does not show recurrent 
subluxation or lateral instability.  Therefore, a higher 
rating is not warranted.

Next, it appears that the veteran sustained a work-related 
left knee injury in February 2005.  Private medical evidence 
reflects that he felt a tearing and ripping sensation, 
followed by swelling and catching but no locking.  He was 
treated with anti-inflammatory medication.  An April 2005 MRI 
showed arthrosis with chondral thinning and joint effusion.  
There were no meniscal or ligament tears; however, he 
continued to complain of pain.  

An August 2005 physical examination reflected mild left knee 
tenderness over the medial joint line, mildly palpable 
osteophytes but no effusion and neurovascular examination was 
intact.  In September 2005, he underwent a diagnostic 
arthroscopy with partial medial meniscectomy.  Degenerative 
joint disease of the left knee was also identified.  One week 
post-operative, he reported that his left knee was stiff and 
had some pain but he was otherwise doing well.  Range of 
motion was mildly stiff but "nearly full."  Additional 
private follow-up notes reflect trace effusion but good range 
of motion.  He had a flare-up of pain in November 2005 with 
no effusion but crepitus with range of motion.   

In essentially the final private medical note associated with 
the claims file dated in June 2006, the veteran was found to 
have "some pain, specifically with increased squatting and 
bending activities."  It was noted that he was on limited 
duty status, but working 4 10-hour shifts of 4 hours regular 
duty and 6 hours limited duty.  

Physical examination revealed no discernable effusion, mild 
tenderness over the joint lines, no instability, no soft 
tissue swelling, and the patella tracked midline.  The 
treating physician estimated that the veteran had a 2 percent 
permanent impairment based on AMA Guidelines with some 
chondromalacia necessitating permanent restrictions of no 
squatting, crawling, or kneeling.  

Based on the private medical evidence dated from April 2005 
to June 2006, the Board finds that a higher rating is not 
warranted.  While the veteran continued to complain of on-
going pain, the joint was found to be stable and range of 
motion was essentially normal.  Therefore, ratings higher 
than the current 10 percent for each knee are not warranted.

In a February 2006 VA examination, the examiner noted that 
the veteran provided a February 2005 X-ray which showed early 
degenerative joint disease of the left knee.  He complained 
that the left knee bothered him more than the right, with 
average discomfort on the left as 5/10 and on the right as 
4/10.  There was occasional swelling, popping, and grinding 
noises, giving way on the left but not the right.  He denied 
flare-ups but pain increased with increased activity.  He 
could only work on his feet for 5 hours of an 8 hour shift 
and worked the remaining time sitting down.  

Physical examination revealed that the veteran's gait was 
normal.  There was a healed arthroscopic scar on the left.  
He had tenderness on the left medically and laterally, but no 
tenderness on the right.  Cruciate and collateral ligaments 
were stable, there was no effusion, no fatigability, McMurray 
and internal and external torsion tests on the right were 
negative, testing on the left produced pain.  There was trace 
crepitation on the right, and slight rubbing on the left.  

Range of motion of the right knee was extension to 0 degrees 
(normal) and active flexion to 115/140 degrees, with 
complaints at terminal degrees but no change with repeat 
flexion.  Range of motion of the left knee was extension to 0 
degrees (normal) and active flexion to 100/140 degrees with 
complaints of pain at terminal flexion but no change with 
repeat flexion.  

Based on this evidence, the Board finds no basis on which to 
assign a higher rating based on recurrent subluxation or 
lateral instability.  Both cruciate and collateral ligaments 
were stable on physical examination.  In the absence of 
"moderate" recurrent subluxation or lateral instability, a 
higher rating cannot be granted.  

Because range of motion was, for the first time, identified 
at limited, at the time of the February 2006 VA examination, 
the Board will also consider the provisions of DCs 5010-5003 
and DCs 5260 and 5261 for limitation of motion.

Under the provisions of DCs 5260 and 5261, a 10 percent 
rating is assigned if there is limitation of leg flexion to 
45 degrees or limitation of extension to 10 degrees.  A 20 
percent rating is assigned if there is limitation of leg 
extension to 15 degrees or limitation of leg flexion to 30 
degrees.  38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5260 and 5261 
(2006).  A higher evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion.  After a review of the claims file, the 
Board finds that the veteran is not entitled to a separate 
compensable rating for limitation of motion.  

Specifically, at its most limiting, the veteran's right knee 
extension/flexion has been reported as 0-115 degrees.  The 
most limited range of motion of the left knee has been 
reported as 0-110 degrees.  While limitation of flexion was 
noted, the application of the degrees of motion to the 
regulations evidence does not support a separate rating under 
DCs 5260 and 5261.   

Next, as noted above, a veteran who has arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257.  See VAOPGCPREC 23-97.  The General Counsel 
stated that when a knee disorder was already rated under DC 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
DC 5260 or 5261 in order to obtain a separate rating for 
arthritis.  Moreover, a separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  

Moreover, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
are applicable in rating arthritis and other musculoskeletal 
disabilities.  Section 4.40 provides that, as to the 
musculoskeletal system, it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  The 
regulation does not require a separate rating for pain, but 
the impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  

Section 4.45(f) states that "[p]ain on movement, swelling, 
deformity or atrophy of disuse" as well as "[i]nstability 
of station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing" are relevant 
considerations for determination of joint disabilities.  
Incoordination and excess fatigability are also factors for 
consideration under §§ 4.45(d) and (e).  Section 4.59 
contemplates "at least the minimum compensable rating" for 
painful motion "with joint or periarticular pathology."

Diagnostic codes involving disability ratings for limitation 
of motion of a part of the musculoskeletal system do not 
subsume §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Limitation of motion in the affected joint 
or joints is a common manifestation of arthritis, and DC 5003 
is to be "read in conjunction with" § 4.59.  DC 5003 is 
"complemented by" § 4.40.  See Hicks v Brown, 8 Vet. App. 
417, 420-21 (1995).  Thus, §§ 4.40, 4.45, and 4.59 are 
applicable in evaluating arthritis.  

The functional loss due to pain is to be rated at the same 
level as the functional loss where motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
§ 4.59, painful motion is considered limited motion even 
though a range of motion is possible beyond the point when 
pain sets in.  Hicks, 8 Vet. App. at 421.

In this case, the veteran's knee disorders are rated under DC 
5257 and, while limitation of motion is shown, it does not 
rise to the level of a 0 percent rating under DCs 5260/5261.  
Therefore, he is not entitled to a separate compensable 
rating for arthritis of the left knee.  In addition, despite 
his complaints of pain, the evidence does not show 
periarticular pathology of the right knee warranting a 
separate rating.  

Next, the Board has considered the provisions of DC 5256 and 
finds that there is no evidence that the veteran has 
ankylosis of either knee.  As noted above, the ranges of 
motion of the veteran's knees are essentially normal.  
Without a showing of ankylosis, a higher rating is not 
warranted under DC 5256.

In sum, in the absence of moderate recurrent subluxation or 
lateral instability, essentially normal range of motion, and 
no periarticular pathology identified in the right knee, 
higher ratings for left and right knee disabilities are 
denied.

With respect to all the claims for increased ratings, the 
Board has considered the veteran's written statements and 
sworn testimony that his disabilities are worse than 
currently evaluated.  Although his statements and testimony 
are probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of increased disabilities.

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that his 
disabilities warrant no more than the current evaluations for 
the reasons outlined above.  Accordingly, the Board finds 
that the schedular criteria for a rating in excess of the 
currently-assigned ratings are not met.    

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b) (1), but finds no showing that the veteran's 
service-connected disabilities have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization. The Board's independent review of the 
evidentiary record does not disclose the existence of 
exceptional or unusual circumstances warranting referral of 
these claims for extra-schedular consideration. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

IV.  Entitlement to Service Connection for a Hearing Loss 
Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(2006).

In August 2006 correspondence, the veteran wrote:  "Please 
cancel my appeal for Hearing loss at this time."

As the veteran has withdrawn his appeal on this issue, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.



V.  Entitlement to Service Connection for Varicocele, Left

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the relevant law and regulations cited above, 
service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In October 2003, the veteran filed claims for, among other 
things, a left varicocele and a collapsed urinary tract.  In 
a December 2003 VA examination, he reported an in-service 
bout of urethritis and a weak urinary stream.  He underwent 
surgical repair of a urethral stricture with improvement.  He 
denied testicular pain or difficulty.  On physical 
examination, the scrotal contents were normal bilaterally.  
The testes measured 6-7 cm. in length by about 4-5 cm. in 
width.  The clinical impression was urethral stricture with 
open repair and satisfactory result.  There was no diagnosis 
made of a varicocele.

For definitional purposes, a varicocele an abnormal dilation 
of the veins of the spermatic cord.  Stedman's Medical 
Dictionary, 26th ed.  Symptoms can include visible, enlarged, 
twisted veins in the scrotum, a testicular lump, scrotal 
swelling, or a bulge within the scrotum.  

In this case, a left varicocele was not noted in the December 
2003 VA examination, nor did the veteran report any symptoms 
consistent with a varicocele.   In addition, the physical 
examination of the scrotum and testicles was normal.  

At the hearing before the Board in August 2006, the veteran 
reflected that he had tenderness in the scrotal area but that 
there had been no change in size.  A review of outpatient 
treatment records does not show complaints of, treatment for, 
or a diagnosis of a varicocele.  Given that the evidence does 
not show a current diagnosis of varicocele, the appeal is 
denied.  In order to establish entitlement to service 
connection, there must be evidence of disease or injury in 
service and a present disability which is attributable to 
such disease or injury.  Where there is no evidence of, or 
allegation of, current disability associated with events in 
service, the claim must be denied.  Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

VI.  Veterans Claims Assistance Act of 2000 (VCAA)

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in December 2003.  He has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

With respect to the claims for increased ratings, this appeal 
stems from the original grant of service connection in 
February 2004.  Once service connection is granted, the 
notice requirements of 38 U.S.C.A. § 5103(a) are satisfied; 
no further notice is needed should the veteran appeal some 
aspect of the initial grant of service connection.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); Sutton v. Nicholson, 
20 Vet. App. 419 (2006) (compliance with 38 U.S.C.A. § 
5103(a) notice was not required in an appeal for an increased 
rating from a pre-VCAA grant of service connection); and 
VAOPGCPREC 8-2003 (notices of disagreement do not constitute 
new claims requiring VA to provide notice of the information 
and evidence necessary to substantiate the newly raised 
issue).

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in August 2006.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical examinations and 
opinions pertinent to the issues on appeal were obtained in 
December 2003 and February 2006.  In addition, private 
medical evidence regarding his knee disabilities was 
associated with the claims file with the appropriate waiver.  
Therefore, the available medical evidence is sufficient for 
adequate determinations.  

In addition to the veteran receiving notification of what 
type of information and evidence he needed to substantiate 
his claims, he was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date by correspondence dated in March 2006.  
However, any questions as to the appropriate disability 
rating or effective date to be assigned are moot as the 
claims have been denied.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

With respect to the claim for hearing loss, inasmuch as the 
claim was withdrawn, the provisions of the VCAA are not for 
application.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
to the extent necessary.  



ORDER

A rating in excess of 10 percent for degenerative arthrosis 
of the cervical spine with narrowing at C5-6 and C6-7 levels 
is denied.

A rating in excess of 10 percent for degenerative disc 
disease of the lumbar spine is denied.

A rating in excess of 10 percent for post-arthroscopic 
surgery with degenerative joint disease, left knee, is 
denied.

A rating in excess of 10 percent for degenerative joint 
disease, right knee, is denied.

The claim for entitlement to service connection for a hearing 
loss disability is dismissed without prejudice.

Service connection for a left varicocele is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


